West, J.,
concurring.
I concur in tbe decision that upon the showing made petitioner is not entitled to be discharged from custody. But it seems to me that the statement in the opinion that “the facts stated as to what Hinton will testify to, are insufficient to show any violation of law, ’ ’ may be misleading.
If that evidence is the whole of the State’s ease it may not be sufficient to sustain a conviction. But it frequently occurs that different elements of the offense or different circumstances tending to indicate guilt are proved by different witnesses. It infrequently occurs that the crime alleged is proved by one witness. The fact intended to be proved by this,witness, namely, that he found upon the premises of the defendant four two-quart jars of moonshine, is material and tends to- show guilt of the accused.
Ellis, J.
I think the petitioner is entitled to his discharge upon the ground that he is being held because of a denial of his constitutional right to a speedy trial. The affidavit for continuance was insufficient in form and substance.